DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-6 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 1/21/21.


It is requested that applicant cancel claims 1-6 and 15-20 in response to this action to facilitate the issue process if the application is ultimately allowed.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 8, the load contact points introduced in each of lines 1, 2, 3, and 4 apparently define double inclusions of the load contact points introduced in the base claim, and it is not clear if/how each of the contact points of claim 8 relate back to the contact points of claim 7 or each other.  Additionally, the phrases “(looking forward)” bridging lines 2 and 3 and “(looking forward)” in the last line are generally confusing and not wholly understood.
Claim 9, the forward lifting mechanism introduced in line 4 and the rearward lifting mechanism introduced in line 8 apparently define double inclusions of the load elevating mechanism introduced in the base claim.  It is not clear if/how each of these lifting mechanisms relate back to elevating mechanism of claim 7.  Additionally, the forward bar load contacting elements introduced in line 5 and the rearward bar load contacting elements introduced in line 9 apparently define double inclusions of the load contacting elements introduced in the base claim.  It is not clear if/how each of the bar load contacting elements relate back to the four load contacting elements of claim 7.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard ‘818.
Hubbard teaches a load hauler including a fifth wheel tractor (12) having a chassis (at 18+) and a fifth wheel hitch (at 28).  The device further includes a load elevating mechanism (screw jacks 64+)secured to the chassis and a frame (56+) supported by the load elevating mechanism and providing a minimum of four load contacting elements (see the four elements 62, figure 2) forming load contact points as broadly claimed.
Claim 8, the device is configured as broadly claimed.  Note also the claim contains numerous clarity issues as discussed in the section 112 rejection above and is being interpreted as best understood.


Claim(s) 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeKock ‘433.
DeKock teaches a load hauler including a fifth wheel tractor (6+) having a chassis (at 8+) and a fifth wheel hitch (at 10).  The device further includes a load elevating mechanism (22+)secured to the chassis and a frame (18,30,32+, figure 11 embodiment) supported by the load elevating mechanism and providing a minimum of four load contacting elements (e.g. 40, 42+ etc.) forming load contact points as broadly claimed.
Claim 8, the device is configured as broadly claimed.  Note also the claim contains numerous clarity issues as discussed in the section 112 rejection above and is being interpreted as best understood.






Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manesis is cited as an additional example of a planar sheet type handler known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612